UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK C. CHRISTENSON,
                                 Plaintiff,                             20-CV-1623 (CM)
                     -against-                                      ORDER OF DISMISSAL
 BILL WHITE,                                                        UNDER 28 U.S.C. § 1651

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first receiving the Court’s permission to file. See Christenson v. Roe, ECF 1:18-

CV-3319, 3 (S.D.N.Y. June 20, 2018). Plaintiff files this new pro se case, but he does not seek

leave to proceed IFP nor does he pay the filing fees. The Court assumes for the purpose of this

order that he seeks to proceed IFP. Because Plaintiff has not requested or received permission

from the Court to file this action, it is dismissed without prejudice for Plaintiff’s failure to

comply with the June 20, 2018 order.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 26, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
